Order entered November 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00997-CV

                            STEVEN EUGENE FLOYD, Appellant

                                                 V.

                             SHANNA NICOLE FLOYD, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV15-00307-V

                                             ORDER
       In accordance with the Court’s October 20, 2015 order, court reporter Deborah Slovak

has informed us that appellant has been notified of the fees for preparing the reporter’s record but

has failed to pay or make arrangements to pay them. Accordingly, we ORDER the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). As the clerk’s record has

been filed, appellant shall file his brief no later than December 2, 2015.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE